Beck, P. J.
The opinion of the Court of Appeals in this ease having been published (30 Ga. App. 126, 117 S. E. 255), it is unnecessary to set forth the question decided by that court, arising under the facts contained in the record. After carefully considering the entire record, this court is of the opinion that the judgment rendered by the Coitrt of Appeals is in accord with the established doctrine in this btate. Cunningham v. Cureton, 96 Ga. 489 (23 S. E. 420), and authorities there cited.

Judgment aifirmed.


All the Justices concur, except Atkinson, J., dissenting.